Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Kenneth Craig Miller, Appellant                        Appeal from the County Court at Law No. 2
                                                        of Gregg County, Texas (Tr. Ct. No. 2017-
 No. 06-17-00091-CV          v.                         703-CCL2). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Gregg County, Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the language that
“the Plaintiff’s claims for injunctive and declaratory relief are denied with prejudice to refiling.
The Plaintiff’s claims for damages are denied with prejudice to refiling.” As modified, the
judgment of the trial court is affirmed.
       We further order that the appellant, Kenneth Craig Miller, pay all costs of this appeal.


                                                       RENDERED MARCH 20, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk